     Case 3:19-cv-00788-LAB-BGS Document 8 Filed 05/28/19 PageID.30 Page 1 of 3




1     Robert Ahdoot (SBN 172098)
      rahdoot@ahdootwolfson.com
2
      Bradley K. King (SBN 274399)
3     bking@ahdootwolfson.com
      AHDOOT & WOLFSON, PC
4     10728 Lindbrook Drive
      Los Angeles, CA 90024
5
      Tel: 310-474-9111; Fax: 310-474-8585
6
      Scott Edelsberg, Esq. (pro hac vice forthcoming)
7     EDELSBERG LAW, P.A.
      19495 Biscayne Blvd #607
8
      Aventura, FL 33180
9     Telephone: 305-975-3320
      scott@edelsberglaw.com
10
      Andrew J. Shamis, Esq. (pro hac vice forthcoming)
11
      SHAMIS & GENTILE, P.A.
12    14 NE 1st Avenue, Suite 400 Miami, Florida 33132
      Telephone: 305-479-2299
13    ashamis@shamisgentile.com
14
      Counsel for Plaintiff and Proposed Class
15
16                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18     TAYLOR BASILE, individually and on behalf of all
       others similarly situated,                       Case No. 3:19-cv-00788-LAB-BGS
19
20     Plaintiff,
                                                             NOTICE OF VOLUNTARY
21                                                           DISMISSAL PURSUANT TO FED.
       vs.
                                                             R. CIV. P. 41(a)(1)(A)(i)
22
       JENNY CRAIG, INC., a California Corporation,
23
24     Defendant.
                                                         /
25
26
27
28



                                                     1
                                       NOTICE OF VOLUNTARY DISMISSAL
     Case 3:19-cv-00788-LAB-BGS Document 8 Filed 05/28/19 PageID.31 Page 2 of 3




1            NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of
2     Civil Procedure, Plaintiff Taylor Basile voluntarily dismisses the above-captioned action without
3     prejudice.

4
5                                                     Respectfully submitted,
6                                                     AHDOOT & WOLFSON, PC
7
      Dated: May 28, 2019                             /s/ Robert Ahdoot
8                                                     Robert Ahdoot
                                                      Bradley K. King
9                                                     10728 Lindbrook Drive
10                                                    Los Angeles, CA 90024
                                                      Tel: 310-474-9111; Fax: 310-474-8585
11
                                                      SHAMIS & GENTILE, P.A.
12                                                    Andrew J. Shamis, Esq. (pro hac vice
13                                                    forthcoming)
                                                      Florida Bar No. 101754
14                                                    ashamis@shamisgentile.com
                                                      14 NE 1st Avenue, Suite 1205
15                                                    Miami, FL 33132
16                                                    Telephone: 305-479-2299

17                                                    EDELSBERG LAW, PA
                                                      Scott Edelsberg, Esq. (pro hac vice forthcoming)
18                                                    Florida Bar No. 0100537
19                                                    scott@edelsberglaw.com
                                                      19495 Biscayne Blvd #607
20                                                    Aventura, FL 33180
                                                      Telephone: 305-975-3320
21
22                                                    Counsel for Plaintiff and the Class

23
24
25
26
27
28



                                                2
                                  NOTICE OF VOLUNTARY DISMISSAL
     Case 3:19-cv-00788-LAB-BGS Document 8 Filed 05/28/19 PageID.32 Page 3 of 3




1                                           CERTIFICATE OF SERVICE
              I hereby certify I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
2
      system which will send notification of such filing to the e-mail addresses of all counsel of record denoted on
3
      the Electronic Mail Notice List.
4            Executed on May 28, 2019.
5
6                                                           /s/ Robert Ahdoot
                                                            Robert Ahdoot
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
                                     NOTICE OF VOLUNTARY DISMISSAL
